PITTMAN, Judge,
dissenting.
The plain language chosen by the legislature in “the physician’s office exemption” excludes from the scope of regulated “health care facilities]” the “offices of private physicians or dentists ... for ... group practices ... regardless of ownership.” Ala.Code 1975, § 22-21-260(6) (emphasis added). The facility at issue in this case, with the exception of an ambulatory-care center (which, as the main opinion notes, has already been the subject of administrative CON proceedings) and separate areas intended for sublease and for retention by the owner, is intended for the exclusive use of a single group practice: Sacred Heart’s affiliated physicians, whose patient billings are fully centralized. In my view, the main opinion penalizes Sacred Heart for being too successful in recruiting and retaining its numerous physicians by preventing it from establishing a medical office for those physicians in Gulf Shores. Because I believe that the facility at issue falls within the physician’s office exemption as set forth by the legislature and as reasonably interpreted by the ad*980ministrative agency with primary implementation authority, I respectfully dissent from the reversal of the trial court’s judgment.